UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 272199 100 (Exact name of Registrant as specified in its charter) c/o Terrence A. Kilburg, Receiver 4218 Stone Haven Drive Bettendorf, IA 52722 (Address of Principal Executive Offices) (563) 324-3246 (Registrant’s telephone number, including area code) Limited Liability Company Interests (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) (remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) ☒ Rule 12g-4(a)(2) ☐ Rule 12h-3(b)(1)(i) ☐ Rule 12h-3(b)(1)(ii) ☐ Rule 15d-6 ☐ Approximate number of holders of record as of the certification or notice date:0 Pursuant to the requirements of the Securities Exchange Act of 1934, East Fork Biodiesel, LLC has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. EAST FORK BIODIESEL, LLC Date:December 28, 2010 By: Terrance A. Kilburg, Receiver
